Lore, C. J.,
(concurring.) No blame is attachable to the Attorney General, because he has followed the precedents that have been established in this Court; ever since the passage of the act, the indictments having been similarly drawn without apparent objection. Hence they seemed to be regarded as valid. We have no known adjudication, that is no recorded adjudication, in which the question has been distinctly raised and passed upon. There seems to be a recollection that it has been, but it is not of record.
We are now confronted with the question distinctly: These defendants are charged with what ? With “ unlawfully and fraudulently ” registering. The elements of the fraud are manifold, and it does strike me that the defendant is entitled to know, when a person says he is not entitled to register, why he is not so entitled —to know the ground and the reason. He is entitled to have the fact set forth and not be compelled to come here to meet some one of a dozen, or more qualifications which are necessary under our present statute to qualify him to register.
This indictment does not set forth the offence with such certainty as to inform the defendant of what he is specially charged with, and it is therefore in that respect fatally defective.
John R. Nioholson, Attorney General, for the State.
Nields and Hayes, for the defendant.
I am very clear that the grounds upon which it is alleged he fraudulently registered ought to be set out in the indictment. You need not set them all out; one of them is sufficient.
It was thereupon ordered that the indictment be quashed and the defendant discharged.